Citation Nr: 1228582	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  09-14 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chloracne.

2.  Entitlement to service connection for left shoulder arthritis.

3.  Entitlement to service connection for right shoulder arthritis.

4.  Entitlement to service connection for left wrist arthritis.

5.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for right knee arthritis.

6.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for left knee arthritis.

7.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for keratosis and hyperkeratosis (claimed as dry skin, tunnels in and under skin, wart-like growths on the feet, extra dry hands, and skin cancer).

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal and the Combat Infantryman Badge.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2011, the Board remanded this claim for further development. 

In February 2009, the Veteran filed a claim for entitlement to a total disability rating based on individual unemployability (TDIU).  As the Agency of Original Jurisdiction (AOJ) has not adjudicated this claim, it is referred to the AOJ for appropriate development and consideration.  

The Veteran's claims of service connection for left shoulder arthritis, right shoulder arthritis, left wrist arthritis and for keratosis and hyperkeratosis (claimed as dry skin, tunnels in and under skin, wart-like growths on the feet, extra dry hands, and skin cancer) are remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.


FINDINGS OF FACT

1.  Chloracne had its onset during the Veteran's combat service in Vietnam.

2.  In an unappealed June 1995 decision, the RO initially considered and denied the Veteran's claim for service connection for keratosis and hyperkeratosis (claimed as dry skin, tunnels in and under skin, wart-like growths on the feet, extra dry hands, and skin cancer), which he alleged was the result of exposure to Agent Orange; the RO determined, however, these were not diseases presumptively associated with herbicide exposure thus unrelated to his service, and as to his right and left knees, no documentation of in-service complaint or treatment.

3.  Since that June 1995 decision, however, the VA has received additional medical evidence that may be considered supportive of this claim that he has a skin disorder, right knee disability and left knee disability  related or attributable to his military service; so this additional evidence, when considered along with the evidence previously of record, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate this claim, raises a reasonable possibility of substantiating this claim, and therefore is so significant that it must be considered in order to fairly decide the merits of these claims.

4.  Right knee arthritis had its onset in service.

5.  Left knee arthritis had its onset in service.


CONCLUSIONS OF LAW

1.  When resolving all reasonable doubt in his favor, the Veteran's chloracne was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The RO's June 1995 decision denying the Veteran's claim for service connection for keratosis and hyperkeratosis, left knee disability and right knee disability (claimed as dry skin, tunnels in and under skin, wart-like growths on the feet, extra dry hands, and skin cancer), is final and binding on him based on the evidence then of record; however, new and material evidence since has been submitted to reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.1103 (2011).

3.  Right knee arthritis was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a-b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

4.  Left knee arthritis was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a-b), , 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board reopens the Veteran's right and left knee claims and grants service connection for chloracne and for right and left knee arthritis.  Because these represent complete grants of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2011), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to herbicides during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, presumptive service connection for numerous diseases will be established even though there is no record of such disease during service, provided that the disease is are manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service Connection

The Veteran served in combat in Vietnam and competent and credibly reports the onset of his chloracne, right knee problems, left knee problems during his combat service.  As he served in Vietnam, he was also presumptive exposed to herbicides.

An Agent Orange examination was conducted in July 1981.  In reporting his history, the Veteran indicated that he was infantry and from time to time on patrols in Vietnam, he would enter areas that were devoid of foliage.  Although he was not involved in direct spraying, he did bathe in waters located in these areas.  The initial diagnoses included severe dyshidrosis palmis, residuals of shell fragment wounds to the thighs, and pilonidal cystectomy.  

As a result of his earlier claim for a skin condition, VA examination was conducted in June 1995.  The Veteran reported that he had various skin disorders related to military service.  He reported that he had been told he had warts on his legs and feet.  He also described other manifestations that included thick scales on his hands and feet; a history of growth on his face; a non-cancerous growth in his throat; and unexplained scars on his right arm and left leg.  After examination, the physician noted that the Veteran had multiple comedones on his face, neck, and back.  The examiner commented that this did not fit the typical distribution pattern of chloracne.  As such, the examiner stated that he could not say that the Veteran's skin condition was completely consistent with chloracne, as patients usually have closed comedones.  

A VA examination was conducted in October 2006.  On examination, the physician reported that there were small superficial pustules in the groin area that were consistent with chloracne.   

Pursuant to this remand, in April 2011, the same VA physician that conducted the October 2006 examination, reviewed the Veteran's medical history including the claims file.  This examiner then concluded that it was less likely than not that chloracne initially manifested to a degree of 10 percent disabling within a year of his last exposure to Agent Orange.  As such, service connection is warranted.

Reopening of the Claim for Service connection for Keratosis and Hyperkeratosis (claimed as Dry Skin, Tunnels in and Under Skin, Wart-Like Growths on the Feet, Extra Dry Hands, and Skin Cancer)

The RO first considered and denied a claim for Agent Orange residuals including chloracne in July 1981.  In June 1995, the RO denied service connection for keratosis and hyperkeratosis (claimed as dry skin, tunnels in and under skin, wart-like growths on the feet, extra dry hands, and skin cancer).  At the time, the evidence included the STRs and post service VA treatment records to include the above mentioned VA July 1981 Agent Orange and February 1995 compensation examinations.  When denying this claim in June 1995, the RO determined the available scientific and medical evidence did not support the conclusion that keratosis and hyperkeratosis were associated with Agent Orange exposure.  Further, there was no other basis to grant service connection.

The RO notified the Veteran of that June 1995 decision, including apprising him of his procedural and appellate rights in the event he elected to appeal, but he did not.  So that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  The Board has considered the potential applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Here, though, this regulation is inapplicable as no evidence pertaining to the Veteran's claim was received prior to the expiration of that earlier appeal period, that is, during the one-year aftermath of that June 1995 decision initially considering and denying this claim.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); and Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Veteran filed his current petition to reopen this claim in April 2006.

When a claim to reopen is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring the duty to assist has been satisfied.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In light of the fact that since the June 1995 rating action, the Veteran received VA treatment in December 2003.  In reporting the diagnostic impression, the examiner commented that there was evidence of xerosis with toenail dystrophy, probably fungal in etiology.  It is not clear if the RO considered this in-service treatment in June 1995, as there is not a reference to this inservice clinical treatment in that rating action.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court also held that the regulation does not require the submission of new and material evidence as to each previously unproven element of a claim for a claim to be reopened.  That is, it is impermissible to require the evidence in question to be new, material, and raise a reasonable possibility of substantiating the claim because this phrase does not create a third element for new and material evidence but, instead, was intended to provide guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  See Shade, 24 Vet. App. at 116.  

The evidence that must be considered in determining whether there is a basis for reopening the claim is the evidence that has been added to the record since the last final and binding disallowance of the claim, regardless of the specific basis of that denial, which, in this case, was the RO's June 1995 decision.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  Because this additional medical evidence showing post service treatment for a possible fungal related skin disorder in December 2003 was not of record at the time of the RO's June 1995 decision, and at the very least suggest there may be a relationship or correlation between the Veteran's current diagnosed skin disorders and his military service, this clinical diagnosis is both new and material to the claim.  Accordingly, the claim is reopened.

As to his right knee and left knee claims, the October 1995 rating decision denied service connection for these conditions given the absence of complaint or treatment in the service treatment records.  Since that time the Veteran reported having right and left knee problems while serving in combat in Vietnam.  As such, presuming his credibility of his account for the purpose of reopening, the Board must reopen these claims.

Turning to the merits of the claim, because the Board finds that the Veteran's account of having right and left knee problems in service and since service to be both competent and credible, and given that his lay account of is consistent with the circumstances, conditions, or hardships of his Vietnam combat service, and in light of the current diagnoses of right and left knee arthritis, the Board, resolving all reasonable doubt in his favor, the Board finds that service connection for right and left knee arthritis is warranted.


ORDER

Service connection for chloracne is granted.

The petition to reopen the claim for service connection for keratosis and hyperkeratosis (claimed as dry skin, tunnels in and under skin, wart-like growths on the feet, extra dry hands, and skin cancer) is granted, subject to the further development of this claim on REMAND.

Service connection for right knee arthritis is granted.

Service connection for left knee arthritis is granted.



REMAND

In light of the Veteran's contentions and his Vietnam combat service, the Board finds that he must be afforded VA examination to determine whether he has left shoulder arthritis and/or left wrist arthritis that is related to or had its onset in-service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As to his claim of service connection for Keratosis and Hyperkeratosis (claimed as Dry Skin, Tunnels in and Under Skin, Wart-Like Growths on the Feet, Extra Dry Hands, and Skin Cancer), the Board likewise finds that a VA examination is necessary to adjudicate the appeal.  Id.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service left shoulder, right shoulder, right wrist and skin problems other than chloracne.  He should be provided an appropriate amount of time to submit this lay evidence. 

2.  After obtaining any pertinent, outstanding records, afford the Veteran a VA examination.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not that the Veteran has any left shoulder disability, right shoulder disability and/or left wrist disability, to specifically include left shoulder arthritis, right shoulder arthritis, left wrist arthritis, as well as a skin problem other than chloracne, that is related to or had its onset during the Veteran's combat service in Vietnam.  

As to any left shoulder arthritis, right shoulder arthritis and left wrist arthritis found to be present, the examiner must also state whether it is at least as likely as not that any of these conditions became manifest within one year of the Veteran's discharge from active duty.  

In offering these impressions, the examiner must acknowledge and discuss the Veteran's competent report as to the onset of his left shoulder, right shoulder, left wrist and skin problems other than chloracne.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


